United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         May 15, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 05-11180
                            Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANDRECO LOTT,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                          (4:01-CR-177-6)
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      A jury convicted Andreco Lott, federal prisoner # 27068-177,

of conspiracy to commit bank robbery, two counts of bank robbery,

two   counts   of   conspiracy   to   obstruct   interstate    commerce      by

robbery, and four counts of using and carrying a firearm during a

crime of violence.     See United States v. Lott, 66 F. App’x 523 (5th

Cir. 2003). The district court sentenced Lott to a total aggregate

term of imprisonment of 1,111 months, to be followed by concurrent

terms of three and five years of supervised release.           The district

court ordered Lott to pay restitution in the amount of $87,359.85,

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jointly and severally with his codefendants, with payment to begin

immediately.    The district court also ordered Lott to pay special

assessments of $900 immediately.

     More than one year after his conviction and sentence became

final, Lott filed a “Motion to Modify Assessments Court Cost and

Restitution Order and Set Installment Payments” and a petition to

establish quarterly installments.      The purpose of the motions was

for the district court to establish a payment plan for the special

assessments and restitution.      Lott alleged that the Bureau of

Prisons (BOP) was requiring him to pay more per month than he could

afford. Lott appeals the district court’s denial of these motions.

     Lott’s motions challenged the manner in which the BOP was

administering the Inmate Financial Responsibility Program.       His

motions did not explicitly attack any action by the sentencing

court.   Lott’s motions are in the nature of 28 U.S.C. § 2241

petitions and should have been filed in the district of his

incarceration.    See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.

2000).

     Accordingly, the district court’s order is VACATED and this

case is REMANDED with instructions for the district court to enter

an order dismissing Lott’s petitions for lack of subject matter

jurisdiction.

          VACATED and REMANDED.




                                   2